MEMORANDUM OPINION


No. 04-07-00160-CV

George D. VANN and Denise C. Vann,
Appellants

v.

Nancy JUDSON, John Clarence Judson, Darko Kreiner, and Estelle Kreiner,
Appellees

From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-07776
Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	June 27, 2007

SET ASIDE AND REMAND
	The parties have filed a joint motion, stating that they have fully resolved and settled all
issues in dispute. They request that the trial court's judgment be set aside without regard to the merits
and that the cause be remanded for the entry of a judgment in conformity with their settlement
agreement.  
	We grant the motion. See Tex. R. App. P. 42.1(a)(2)(B). The judgment of the trial court is
set aside without regard to the merits, and the cause is remanded for the entry of a judgment in
conformity with the settlement agreement. Costs of appeal are taxed against the parties who have
incurred them.  

							PER CURIAM